      Case 2:20-cv-04894 Document 1 Filed 06/04/20 Page 1 of 2 Page ID #:1

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:

INNOVATIVE SPORTS MANAGEMENT, INC.
D/B/A INTEGRATED SPORTS MEDIA                             2:20−cv−04894
                                        PLAINTIFF(S)

       v.
NESTOR E. MANRIQUE
                                                           NOTICE TO FILER OF DEFICIENCIES IN
                                                                ATTORNEY CASE OPENING
                                     DEFENDANT(S).




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:



Date Filed              Doc. No.         Title of Doc.
ERROR(S) WITH DOCUMENT:

You have attempted to open this case electronically but have failed to upload successfully the
required PDF version of any initiating document, such as a complaint or notice of removal.
You must file an initiating document within two business days of this notice or the docket for
this case number will be closed.
A case−initiating document was submitted without payment of the full filing fee. Within two
business days of this notice, counsel must pay the filing fee or file a request to proceed in
forma pauperis; otherwise, the docket for this case number will be closed and no further filings
will be permitted under this case number. The filing fee may be paid online by docketing the
event “Pay Filing Fee.”




Other Error(s):




                                        Clerk, U.S. District Court


              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
      Case 2:20-cv-04894 Document 1 Filed 06/04/20 Page 2 of 2 Page ID #:2
Dated: June 4, 2020             By: /s/ Geneva Hunt Geneva_Hunt@cacd.uscourts.gov
                                   Deputy Clerk




              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
